Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The term “consisting of” (line 3) is improper language for an abstract; Examiner suggests amending to read –including—for example.  Also note: the reference to Fig. 2 in the abstract is also objected to.

Claim Objections
Claim 2 is objected to because of the following informalities:  the language “a half mask” (claim 2 line 5-6) is objected to as the half mask has already been set forth in line 2-3; Examiner suggests amending to read –the half mask--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitations "the respiratory muscles" in line 1-2, “the inhaled and/or exhaled air” in line 3, and “the mouth and nose area” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 1, the claim uses two contradicting transitional phrases, “consisting of” (line 3) and “characterized in that” (line 4-5), and thus the scope of the claims cannot be ascertained as it is not known if the claims are inclusive or exclusive to unrecited elements.
Regarding claim 1, the language “which connector” (line 6-7) is unclear as it is not known if this is referring to the air-conducting channel connector in line 5 or introduce some additional connector.
The term “approximately central inflow opening” in claim 1 line 8 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known what qualifies, or does not qualify, as an opening being approximately central.
Claim 2 recites the limitations "the inhaled and/or exhaled air" in line 2, “the mouth and nose area” in line 3, and “the interior” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the claim uses two contradicting transitional phrases, “consisting of” (line 2) and “characterized in that” (line 8), and thus the scope of the claims cannot be ascertained as it is not known if the claims are inclusive or exclusive to unrecited elements.
Regarding claim 2, the language “the inhaled air, supported by a valve, flows through” (line 3-4) is unclear as it is not known how air is supported by a valve and it is unclear if Applicant is intending to claim a valve as part of the claimed invention.
Regarding claim 2, the language “the exhaled air can be discharged” (line 6-7) and “the inhaled air can be introduced” (line 10-11) is indefinite in particular due to the phrase ‘can be’ as it is not clear if Applicant is positively claiming that the exhaled air is to be discharged or the inhaled air introduced.  Examiner suggests amending the phrase ‘can be’ in this language to read –is configured to be--.
Regarding claim 2, the language “discharge openings situated there” (line 7-8) is unclear as it is not known what ‘there’ is referring to.
Regarding claim 2, the language “which connector” (line 10) is unclear as it is not known if this is referring to the air-conducting channel connector in line 8-9 or introduce some additional connector.
The term “approximately central inflow opening” in claim 2 line 11-12 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known what qualifies, or does not qualify, as an opening being approximately central.
Claim 3 recites the limitation "the mask frame" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the inclusion of the reference to figures 6 and 26 (line 6) renders the claim indefinite as it is not known what features from these figures are intended to be included.
Regarding claim 5, the language “the inflow openings” (line 2) is unclear as claim 1 only sets forth a singular inflow opening and it is unclear if Applicant is intending to refer back to this singular inflow opening or intending to further limit the claims to include plural inflow openings.
Claim 5 recites the limitation "the discharge openings" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inflow and discharge openings" in line 2.  There is insufficient antecedent basis for the discharge opening in the claim.
Claim 6 recites the limitations "the associated valves" in line 3 and “the one or more snorkels” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the external channel connector" in line 2, “the two opposite air inlet openings” in line 3, and “the air outlet openings” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8, the language “channel connector in each case connects …” (line 2-3) is unclear as it is not known how the phrase ‘in each case’ limits the scope of the claim.  Claim 8 is particularly unclear and will be examined as best understood.
Claim 10 recites the limitations "the air-conducting connections" in line 3 and “the mask frame” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations "the exhaust air channels" in line 2, “the mask frame” in line 3, and “the face seal” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 14, the language “the frontal inflow opening” (line 3) is unclear as it is not known if this is referring to the central inflow opening in claim 1 or if Applicant is intending to include an additional inflow opening.
Claims 4, 7, 9, 11, and 15-16 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the language “a half mask sealingly closing the mouth and nose area” (line 3-4) appears to claim the human body, the mouth and nose area, which is non-statutory subject matter.  In order for the half mask to sealingly close the mouth and nose area, the mouth and nose area, and thus the human body, must be present in the instant claim.  Examiner suggests amending to read –a half mask configured to sealingly close a mouth and nose area—for example.
Regarding claim 2, the language “a half mask sealingly closing the mouth and nose area” (line 2-3) appears to claim the human body, the mouth and nose area, which is non-statutory subject matter.  In order for the half mask to sealingly close the mouth and nose area, the mouth and nose area, and thus the human body, must be present in the instant claim.  Examiner suggests amending to read –a half mask configured to sealingly close a mouth and nose area—for example.
Claims 3-16 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lemke (2001/0013346).
Regarding claim 1, Lemke shows a training and/or snorkeling mask for the training of the respiratory muscles and/or snorkeling mask with improved air routing of the inhaled and/or exhaled air consisting of a half mask sealingly closing the mouth and nose area, characterized in that an air-conducting channel connector with hollow profile is arranged in front of the half mask, via which connector at least the inhaled air can be introduced frontally in the half mask via an approximately central inflow opening (see abstract, Figs. 1-5 for example, Fig. 4 with half mask 24 and air-conducting channel connector 23 which introduces air frontally in the half mask to a central inflow opening as shown; Fig. 5 with half mask 40 and similar air-conducting channel connector 43 which introduces air frontally in the half mask to a central inflow opening, see para. 0018-0022).
Regarding claim 6, the Lemke device shows valve-free inflow/discharge openings (see Fig. 4 which shows valve-free opening) and associated valves are in the one or more snorkels (see para. 0004 last 3 lines).

Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Danford (2016/0129287).
Regarding claim 1, Danford shows a training and/or snorkeling mask for the training of the respiratory muscles and/or snorkeling mask with improved air routing of the inhaled and/or exhaled air consisting of a half mask sealingly closing the mouth and nose area, characterized in that an air-conducting channel connector with hollow profile is arranged in front of the half mask, via which connector at least the inhaled air can be introduced frontally in the half mask via an approximately central inflow opening (see abstract and Figs. 1-4 and para. 0018 for example; half mask 14 with air-conducting channel connector 52 that allows for air to be introduced frontally via a central inflow opening).
Regarding claim 8, the Danford device is such that the external channel connector in each case connects the two opposite air inlet openings arranged in the half mask air-tightly to one another via connecting pieces and that the air outlet openings in the half mask are also air-tightly connected to one another via connecting pieces arranged in the half mask (external channel connectors 54 and 56 which connect to two opposite air inlet openings via connecting pieces shown in Fig. 4).
Regarding claim 10, the Danford device is such that the channel connector is air-tightly connected to the air-conducting connections of the half mask and/or the mask frame via connection tubes (see Fig. 4 showing air-conducting connections).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke.
Regarding claim 9, the Lemke device is silent as to the channel connector being detachably connected to the half mask; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device’s channel connector to be detachable from the half mask in order to provide the ability to easily clean and/or replace parts without having to replace the entire device.  Additionally, one would expect the modified Lemke device to perform equally as well.  See MPEP 2144.04 V C.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of YiHong et al. (2020/0031441).
Regarding claim 3, the Lemke device is silent as to including at least one valve-supported discharge opening is arranged at the channel connector and/or at the mask frame, through which the exhaled air can be expelled directly into the environment, preferably into the water; however, YiHong teaches a similar snorkeling mask which includes this feature (see YiHong Fig. 2, para. 0008 for example). Thus it would have been obvious to modify the Lemke device to include at least one valve-supported discharge opening arranged at the channel connector and/or the mask frame to discharge exhaled air directly into the environment, as taught by YiHong, as this is a well-known mechanism for discharging exhaled air while keeping the system sealed from external water (see YiHong para. 0008).

Claim(s) 2, 4-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Huang et al. (2020/0130792).
Regarding claim 2, Lemke shows a training and/or snorkeling mask with improved air routing of the inhaled and/or exhaled air consisting of a half mask sealingly closing the mouth and nose area, in which the inhaled air flows through at least one snorkel into the interior of the snorkeling mask into a half mask connected to a face seal, characterized in that an air-conducting channel connector with hollow profile is arranged in front of the half mask, via which connector at least the inhaled air can be introduced frontally in the half mask via an approximately central inflow opening (see Figs. 1-4, snorkel 25, half mask 24, face seal 20, see para. 0018-0022, air-conducting channel connector 23 with hollow profile arranged at the front of the half mask to allow inhaled air to be introduced frontally in the half mask via central inflow opening as shown best in Fig. 4).  Lemke is silent as to the inhaled air being supported by a valve and the exhaled air can be discharged from the half mask via discharge openings situated there; however, Huang teaches a similar snorkeling mask which includes inlet valves and discharge openings for exhaled air (see Huang Fig. 8 showing valve support inlet openings 15 & 19 and discharge openings 16 & 17; see para. 0028-0029). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device to include inlet valves and exhaled air discharge openings, as taught by Huang, in order to provide flow paths for both inhalation and exhalation (see Huang Fig. 8).
Regarding claim 4, the Lemke device is silent as to the half mask has one or two diametrically opposite, lateral discharge openings; however, Huang teaches a similar device which includes diametrically opposite lateral discharge openings (see Huang Fig. 8 showing flow paths, opposite lateral discharge openings at 16 & 17, see para. 0029).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device to include lateral discharge openings, as taught by Huang, in order to provide flow paths for both inhalation and exhalation (see Huang Fig. 8).
Regarding claim 5, the Lemke device is silent as to the inflow openings and/or the discharge openings of the half mask are formed with valve support; however, Huang teaches a similar device which includes inflow and/or discharge openings formed with valve support (see Fig. 8 showing flow paths with inflow openings with valve support 15 & 19 and/or discharge openings with valve support 16 & 17, see para. 0028-0029). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device to include valve supported inflow and discharge openings, as taught by Huang, in order to provide controlled flow paths for both inhalation and exhalation (see Huang Fig. 8).
Regarding claim 11, the Lemke device is silent as to including a valve-supported water drainage valve is arranged in the channel connector; however, Huang teaches a similar device which includes a valve-supported water drainage valve (see Huang Fig. 2, valve supported water drainage valve 13, see para. 0042).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device to include a water drainage valve, as taught by Huang, in order to provide the ability to discharge water which gets into the interior of the device (see Huang para. 0042).
Regarding claim 12, the Lemke device is silent as to exhaust air channels running on both sides in the mask frame are embedded in the face seal of the mask frame; however, Huang teaches a similar device which includes exhaust air channels running on both sides of a mask frame (see Huang Fig. 8 showing exhaust air channels 26 & 27 running on both sides of a mask frame as shown).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device to include exhaust air channels running on both sides of a mask frame, as taught by Huang, in order to provide flow paths for both inhalation and exhalation (see Huang Fig. 8).
Regarding claim 13, the modified Lemke device’s exhaust air channels are formed as closed tubes (see Huang Fig. 8 exhaust channels 26 & 27 formed as closed tubes).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Xiao (2019/0118917).
Regarding claim 7, the Lemke device is silent as to the half mask is formed to be flexible and compressible at least in the nose area via a nose piece arranged there; however, Xiao teaches a similar device which includes the mask made of flexible and compressible material at least in the region of the nose via nose piece (see Xiao Fig. 1 and 3A and 3B, nose piece 8, see para. 0049 and abstract). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device’s half mask to be flexible and compressible at a nose piece/area, as taught by Xiao, in order to allow the user to perform the Valsalva maneuver (see Xiao para. 0049).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Wenger et al. (2018/0296876).
Regarding claim 14, the Lemke device is silent as to a breathing air-reducing reducing device is arranged in the area of the frontal inflow opening of the half mask; however, Wenger teaches a mask with a breathing air-reducing reducing device is arranged in the area of the frontal inflow opening (see Wegner Fig. 2 showing breathing-air reducing device 6 alone, Fig. 1 showing it incorporated into front opening 3 of mask 1; see para. 0011 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lemke device to include a breathing-air reducing device, as taught by Wegner, in order to provide varying inhalation resistance for training purposes.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke and Wegner as applied to claim 14 above, and further in view of Tong et al. (10,793,240).
Regarding claim 15, the modified Lemke device is silent as to a poppet valve being arranged in the reducing device (note Wenger includes a valve 5, see para. 0018); however, Tong teaches a breathing mask including a poppet valve (see Tong col. 4 ln. 40-55).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Lemke device’s valve to be a poppet valve, as taught by Tong, as this is obvious substitution of one known element for another.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danford in view of Wegner.
Regarding claim 14, the Danford device is silent as to a breathing air-reducing reducing device is arranged in the area of the frontal inflow opening of the half mask; however, Wenger teaches a mask with a breathing air-reducing reducing device is arranged in the area of the frontal inflow opening (see Wegner Fig. 2 showing breathing-air reducing device 6 alone, Fig. 1 showing it incorporated into front opening 3 of mask 1; see para. 0011 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Danford device to include a breathing-air reducing device, as taught by Wegner, in order to provide varying inhalation resistance for training purposes.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danford and Wegner as applied to claim 14 above, and further in view of Bock-Aronson et al. (2020/0108218).
Regarding claim 16, the modified Danford device is silent as to a filter is arranged in the area of the inflow opening of the half mask; however, Bock-Aronson teaches a similar mask with a filter located in the valve element (see Bock-Aronson para. 0024 and 0026, filter 60).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Danford device to include a filter arranged at the inflow opening, as taught by Bock-Aronson, in order to provide filtering to inhaled air.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grimaldi et al. (2021/0086882), Vaccaro et al. (2020/0189700), and Shiue (2019/0359303) are all directed towards similar snorkel masks; Chen (10,625,102) discloses a mask which separates inhalation and exhalation flow paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785